OFFICE OF THE ATTORNEY                 GENERAL    OF    TEXAS

                             AUSTIN




Pailroad CormPir8ion 0r T8xa8
Au8tin, I'-8
@ontl*aeil:


                         801 P0w8r 0r




                     pewar    of   th8      F84ml     Cktrraeat
                   to th8     polio8        powor   of th*    Btat8.

   9. That thl8   aoatraat 18      within       the war pow8r or tha
       AMY*
    Railroad Coml88las Baa8 1.




                 a      Uph@idb~~           th0 right    Or like ait8d            stat88     t0
    take over us4 00atrol the rallroml8 in tis, or war to thr
    lxalu8len or roe right8 0r tlu 8kt88  timrein, yr. chbf
    Ju8tia8 khit8 in Port&l% P8Otii8 Railroad kmaaf    v8
    Worth Daltota,MO b. 8. 1.50,~14:
                 "The oompl8te an6 ua~Irld86 rhraoter oftb
         WU   &MWU Of            th.    unit&       8$at88     18    Mt    di8pclhbk8.       .. .

               vb   8lWRtUy    priaeipA8 that, u&or th8
         Oonatltation,the luthorI8y oi tha 6ovoremnt Of
         the utit8d  stat.8 18 p-at      Wb8a lUtd   a8 80
         rrrbJ8at8aanaUniag which it ha8 tbr powu to
        oontrel, ir indi8gutabh.          T&i* boi.4     t-8,   tt
        r88ult8     W*   elthoug    au%horitr    to raw&to      rlthln
        l &V8B 8&hOFO Ul         OX%8t %a both th. UBIkd        f%at88
        Ma &B th. 8Wt.8,         whur Ch8 tomr      a&,18 into
        play ooartItutlomlanfhuitt            uithiamob &Oll8l’d
        8phEO    tb    me88~9      8ifO8b   Of 6Ow     80 18, th&
        t0 th. ortOn Oht         My 0Onili.t UiH8          fh8 Iate
        WWU     18 mtd,        81llO8 in Oa8. O? OOntliOt       ti.ld
        which i8 pUMOUtlf        XMfO8r8adu    -l%tZO18     that whloh
        18 8PbOrbincrtO.*

              The juwu8   of rm4re88      otor                      iatrartat8        a8nu80
    ua p lumr ~ r h a l todora    ta8kaa8atalltf                            or   ~tlorml
    &M&Z-80 i8 illTOlV.6.

                 III    ~88in@      Upon th8 8-   QUO88iOS the W@W Tork
    cOUt% Or Agp8d;              &i%bliO   @U~i88 C8d88iOX    f8 I~w %9rk
    cant?8l RMAro                     . . a&* 8aIal
                 ‘TBi8     Mti@II (iBtM8taS8 t8t8                     iiS-        by l
        iohral          agenor) wa8 not &i8tlrir6                    by anl      or.tlm ordlnarl
        M3.88     Of     i8W.      18 MI2       b0 8U88afnd           Mb&J       e8    th8
         lXUOl88 Cprth@                WU     p@WU8
                                                 0f 8h8 &it&    8tata8. A&
         th888    Q8WU8                  lIdtO& by th8.
                                 aF8 nOLOt                   Or8IMry rtie8.
         T h e ylt~ not          bound04 by       rp8olXIa grut   or authority.
         The are not             anlike what, ?a   %ha &tar,    w or11 the
         pal i oe power,          bat   th.     polio@       &ioWr    Pai8.d     to    th8   Bi#h-
         l8t bOge8.  Thor are 8uah pwerr  U  a?9 l88eatbtiti
                                                           to
        pr089rV8 th  Wry 1if8 Oi fh8 MtiOS it8df.     *ha8
        r8QUi8it8 t0 thi8 end tha libarty Ot th8 OItI88a, th,
        pretutioa or pritat8 propuby, tha po80*-tlr ri6ht8
        Or tb* 8btO8, BMt 811 yiO16 to XIUO88ity."
                 The rI&F of *ha fo48ral gor**urnt                       to taraM the
    p~aoe-tbaa         polioo     pow&8        Of   tb   8U6*     %8 8h8W %8 oh*88 8a888
    ~ph01QInglit8 lWhority                    to pseTOat       8al8 Of intoXiOaatS8 11qUOr8


I
                 i) w8L1 397, 20 UL 8. tt. #&.)
gw, a.   e8lDa
    "saatloa l861.
i!iiWhW*%            &oretwy   02   War,   to   take   ge8888-
          Otll'
              Ulimr t0 YOUr rfZ8t qUO8tiOU 18 ttut the
Xailroad CO~ai88iOn doss not hme jurlm6lotlon Qver thI8
mart 0r traa8portat10nn.
            ho to your aroonb que8tion ~8 to wbther or Pot the
Ar8y mny engap e oomoa curler to oprrato t:i88@tlUOk8, w8
toe1 t&at   hation   13bi5,Title 10 U. A. C. A., in providing
th8t *tlH traaqmrtrtlon of troop, 8unition8 05 wu, ogulp-
maat, NUtuy       proparty, and atorao thmoughout the Un1t.d
Stat.8 8hdl be M68r the lmdI&to lontra~ ad 8UporVi8iOn
of the Soor8tuy     or liar, and ruoh auat8 8s he rr appoint*
8ufflolontly authorlrea thr Vmr 5epartaant to appoint w
agut     it d@riO    W&U    t& hot8 8tlbdttd h JOUr 1att.r.


                             A’ll’OiW&T     O;W&RALO~~TI;US
                                          -              -     ./


                                                                    /
                                             DtlVfdy. &8bh '
                                                   A8,8;8tUt